DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
1.	Claims 22-42 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 22, Siow et al (US 2017/0201456 A1) teaches a discovery protocol for use in a mobile telecommunications network to discover a target core network component of said network (see [0034], [0051], [0139], [0141], “discovery”, and see network of Fig.6), wherein said network comprises: at least one base station (see [0124] and [0128], “base station (e.g., eNodeB), small cell, femtocell, macro cell, microcell, etc”), and core network components (see [0005], [0119] and [0120], “core network”), at least one Mobile Management Entity (MME) (see [0034], [0039], [0041] and [0051], “mobile management entity (MME)”), at least one Serving Gateway (SGW) (see [0063], “serving gateway”) and at least one Packet Gateway (PGW) (see [0063], [0068], [0119] and [0120], “packet gateway (P-GW)”), an HSS (see [0055] and [0056], “HSS”); and discovery (see [0034], [0051], [0139] and [0141], “discovery”), identifier (see [0106], [0111], [0127] and [0154], “ID”, “identity”).
 	Siow et al (US 2017/0201456 A1) fails to teach core network components comprising at least one Mobile Management Entity (MME), at least one Serving Gateway (SGW) and at least one Packet Gateway (PGW), an HSS; and a discovery 
	Dependent claims 23-42 are allowable for the same reasons.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Hallenstal et al (US 2011/0299682 A1).
 	Aramoto et al (US 9,019,894 B2).
 	Malkamaki et al (US 8,958,404 B2).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642